Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations for independent claims 1 and 16, a multi-axis, single mass acceleration sensor comprising a three-dimensional frame; a test mass disposed within and spaced apart from the frame; a plurality of transducers, like six pair sets of shear crystals, mechanically coupled to the frame at a plurality of respective locations on the frame; a plurality of struts coupled to the test mass at a plurality of respective positions and coupled to respective sets of the transducers at the plurality of respective locations, thereby suspending the test mass within the frame such that the struts connect the transducers to the test mass; the sensor is responsive to translational motion in multiple independent directions and to rotational motion about multiple independent axes.
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations for independent claim 36, a multi-axis, single mass acceleration sensor comprising a three-dimensional frame; a plurality of struts; a plurality of transducers; each transducer mechanically coupled between the frame and a respective location on a strut of the plurality of struts; a test mass disposed within and spaced apart from the frame, wherein the test mass is coupled to respective locations on the plurality of struts, different from the respective locations on the struts at which the plurality of transducers are coupled, thereby suspending the test mass within the frame; the sensor is responsive to translational motion in multiple independent directions and to rotational motion about multiple independent axes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861